Title: List of Proposed Candidates for Sundry Offices, c. March 1796
From: Washington, George
To: 


          
            [Philadelphia, c.March 1796]
          
          
          
            
              New Hampshire
              Pensylvania
            
            
              [  ] Sheafe
              William Rawle
            
            
              
              William Tighlman
            
            
              Massachusetts
              Thomas Fitzsimmons
            
            
              Theop. Parsons
              Presley Nevil
            
            
              Chrs. Gore
              Geo. Clymer
            
            
              [  ] Dexter
              Jonathan Williams
            
            
              Timo. Edwards
              
            
            
               
              
            
            
              Connecticut
              Delaware
            
            
              James Davenport
              George Reade
            
            
              Amasa Learned
              
            
            
              Jera. Wadsworth
              Maryland
            
            
              John Trumbull
              Wm V. Murray—if constitutional
            
            
              Jedh Huntington
              U. Forrest
            
            
               
              [  ] Stoddard
            
            
              New York
              Charles Carrol
            
            
              James Watson
              George Gale
            
            
              Wm Constable
              Wm Winder
            
            
              Benja. Walker
              
            
            
              [  ] Kent
              
            
            
            
              New Jersey
              Virginia
            
            
              [  ] Stockton
              [  ] Innis
            
            
              [  ] Ogden
              B. Washington
            
            
              
              W. Short
            
            
               
              Charles Lee if compatible with the Office of Atty General
            
            
              Georgia
              
            
            
              Abraham Baldwin
              North Carolina
            
            
              
              Genl [  ] Smith
            
            
              Rhode Island
              John Steele
            
            
              [  ] Dexter
              
            
            
               
              South Carolina
            
            
              Vermont
              William Smith—if Constitutional
            
            
              [  ] Tichenor
              H. W. Desausure
            
            
               
              
            
            
              Kentucky
              
            
          
          Note
          Quere. Will it be consistent with the Constitution to appoint Members of Congress?
          Is the Office of Commissioner compatible with that of Attorney General?
        